


EXHIBIT 10.32

 

INAMED CORPORATION

 

1998 STOCK OPTION PLAN

 

1.             Purpose of the Plan.

 

This 1998 Stock Option Plan (the “Plan”) is intended as an incentive, to retain
in the employ of INAMED CORPORATION (the “Company”) and any Subsidiary of the
Company, within the meaning of Section 424(f) of the United States Internal
Revenue Code of 1986, as amended (the “Code”), persons of training, experience
and ability, to attract new employees, consultants, officers and directors,
whose services are considered valuable, to encourage the sense of proprietorship
and to stimulate the active interest of such persons in the development and
financial success of the Company and its Subsidiaries.

 

It is further intended that options (the “Options”) granted pursuant to the Plan
shall be Options not intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code.

 

The Company intends that the Plan meet the requirements of Rule 16b-3 (“Rule
16b-3”) promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and that transactions of the type specified in subparagraphs (c)
to (f) inclusive of Rule 16b-3 by officers and directors of the Company pursuant
to the Plan will be exempt from the operation of Section 16(b) of the Exchange
Act.  In all cases, the terms, provisions, conditions and limitations of the
Plan shall be construed and interpreted consistent with the Company’s intent as
stated in this Section 1.

 

2.             Administration of the Plan.

 

The Board of Directors of the Company (the “Board”) shall administer the Plan
unless and until the Board delegates administration to a Committee.  The Board
may delegate administration of the Plan to a Committee or Committees of one or
more members of the Board.  In the discretion of the Board, a Committee may
consist solely of two or more Outside Directors (as such term is defined in
Section 162(m) of the Code), or solely of two or more Non-Employee Directors (as
such term is defined in Rule 16b-3).  If administration is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board (and references in this
Plan to the Board shall thereafter be to the Committee), subject, however, to
such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board.  The Board may abolish the Committee at
any time and revest in the Board the administration of the Plan.

 

Subject to the provisions of the Plan, the Board shall have the authority, in
its discretion:  (1) to grant Options; (2) to determine, upon review of relevant
information and in accordance with Section 5 of the Plan, the Fair Market Value
of the Common Stock of the Company, $.01 par value per share (“Common Stock”);
(3) to determine the exercise price per share of Options to be granted, which
exercise price shall be determined in accordance with Section 5 of the Plan; (4)
to determine the recipients to whom, and the time or times at which, Options
shall be granted and the number of shares to be represented by each Option; (5)
to interpret the provisions and supervise the administration of the Plan; (6) to
prescribe, amend and rescind rules and regulations relating to the Plan; (7) to
determine the terms and provisions of each Option granted (which need not be
identical) and, with the consent of the holder thereof, modify or amend each
Option; (8) to accelerate or defer (with the consent of the recipient of the
Option (the “Optionee”)) the exercise date of any Option, consistent with the
provisions of Section 5 of the Plan; (9) to authorize any person to execute on
behalf of the Company any instrument required to effectuate the grant of an
Option previously granted by the Board; and (10) to make all other
determinations deemed necessary or advisable for the administration of the Plan.

 

All decisions, determinations and interpretations of the Board shall be final
and binding on all Optionees and any other holders of any Options granted under
the Plan.

 

--------------------------------------------------------------------------------


 

In the event that for any reason the Board is unable to act or if the Board at
the time of any grant, award or other acquisition under the Plan of Options or
Common Stock does not consist of two or more Non-Employee Directors, they any
such grant, award or other acquisition may be approved or ratified in any other
manner contemplated by subparagraph (d) of Rule 16b-3.

 

3.             Designation of Optionees.

 

The persons eligible for participation in the Plan as recipients of Options (the
“Optionees”) shall include employees, consultants and directors of the Company
or any Subsidiary.  In selecting Optionees, and in determining the number of
shares to be covered by each Option granted to Optionees, the Board may consider
the office or position held by the Optionee or the Optionee’s relationship to
the Company, the Optionee’s degree of responsibility for and contribution to the
growth and success of the Company or any Subsidiary, the Optionee’s length of
service, age, promotions, potential and any other factors that the Board may
consider relevant.  An Optionee who has been granted an Option hereunder may be
granted an additional Option or Options, if the board shall so determine.

 

4.             Common Stock Reserved for the Plan.

 

Subject to adjustment as provided in Section 7 hereof, a total of 450,000 shares
of the Common Stock shall be subject to the Plan.  The shares of Common Stock
subject to the Plan shall consist of unissued shares or previously issued shares
held by any Subsidiary of the Company, and such amount of shares of Common Stock
shall be and is hereby reserved for such purpose.  Any of such shares of Common
Stock that may remain unsold and that are not subject to outstanding Options at
the termination of the Plan shall cease to be reserved for the purposes of the
Plan, but until termination of the Plan the Company shall at all times reserve a
sufficient number of shares of Common Stock to meet the requirements of the
Plan.  Should any Option expire or be cancelled prior to its exercise in full or
should the number of shares of Common Stock to be delivered upon the exercise in
full of an Option be reduced for any reason, the shares of Common Stock
theretofore subject to such Option may be subject to future Options under the
Plan.

 

5.             Terms and Conditions of Options.

 

Options granted under the Plan shall be subject to the following conditions and
shall contain such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Board shall deem desirable:

 

(a)           Option Price.  The purchase price of each share of Common Stock
purchasable under an Option shall be determined by the Board at the time of
grant, but shall not be less than 85% of the Fair Market Value (as defined
below) of such share of Common Stock on the date the Option is granted;
provided, however, that if an option granted to the Company’s Chief Executive
Officer or to any of the Company’s other four most highly compensated officers
is intended to qualify as performance-based compensation under Section 162(m) of
the Code, the exercise price of such Option shall not be less than 100% of the
Fair Market Value of such share of Common Stock on the date the Option is
granted.  The exercise price for each Option shall be subject to adjustment as
provided in Section 7 below.  Fair Market Value means the closing price of
publicly traded shares of Common Stock on a national securities exchange or the
over-the-counter Bulletin Board market (“OTC Bulletin Board”), or, if not so
listed or regularly quoted, the mean between the closing bid and asked prices of
publicly traded shares of Common Stock in the over-the-counter market, or, if
such bid and asked prices shall not be available, as reported by any nationally
recognized quotation service selected by the Company, or as determined by the
Board in a manner consistent with the provisions of the Code.  Anything in this
Section 5(a) to the contrary notwithstanding, in no event shall the purchase
price of a share of Common Stock be less than the minimum price permitted under
rules and policies of any national securities exchange or the OTC Bulletin Board
if and so long as the Common Stock is listed on any such exchange or the OTC
Bulletin Board.

 

(b)           Option Term.  The term of each Option shall be fixed by the Board,
but no Option shall be exercisable more than 10 years after the date such Option
is granted.

 

2

--------------------------------------------------------------------------------


 

(c)           Excercisability.  Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Board at the time of grant.  Unless the Board shall decide otherwise, Options
shall vest ratably over three (3) years.

 

(d)           Method of Exercise.  Options to the extent then exercisable may be
exercised in whole or in part at any time during the option period, by giving
written notice to the Company specifying the number of shares of Common Stock to
be purchased, accompanied by payment in full of the purchase price, in cash, by
check or such other instrument as may be acceptable to the Board.  Payment in
full or in part may also be made by (i) exchanging Common Stock owned by the
Optionee which is not the subject of any pledge or security interest, (ii) the
Optionee’s written selection to have shares of Common Stock withheld by the
Company from the shares of Common Stock otherwise to be received with such
withheld shares of Common Stock having a Fair Market Value on the date of
exercise equal to the exercise price of the Option, or (iii) by a combination of
the forgoing, provided that the combined value of all cash and cash equivalents
and the Fair Market Value of any shares surrendered to the Company is at least
equal to such exercise price.  An Optionee shall have the right to dividends and
other rights of a stockholder with respect to shares of Common Stock purchased
upon exercise of an Option after (i) the Optionee has given written notice of
exercise and has paid in full for such shares and (ii) becomes a stockholder of
record with respect thereto.  The provisions of this subsection 5(d) are subject
to any Option provisions governing the minimum number of shares as to which an
Option may be exercised.

 

Neither the recipient of an Option nor any person to whom an Option is
transferred in accordance with the Plan shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares subject to
such Option unless and until such person has satisfied all requirements for
exercise of the Option pursuant to its terms.

 

(e)           Non-transferability of Options.  Options may be transferred to the
extent provided in the Option Agreement; provided that if the Option Agreement
does not expressly permit the transfer of an Option, the Option shall not be
transferable except by will, by the laws of descent and distribution or pursuant
to a domestic relations order satisfying the requirements of Rule 16 of the
Exchange Act and shall be exercisable during the lifetime of the person to whom
the Option is granted only by such person or any transferee pursuant to a
domestic relations order.  Notwithstanding the foregoing, the person to whom the
Option is granted may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionee, shall thereafter be entitled to exercise the Option.  Any
attempt to transfer, assign, pledge or otherwise dispose of, or to subject to
execution, attachment or similar process, any Option contrary to the provisions
hereof shall be void and ineffective and shall give no right to the purported
transferee.

 

(f)            Termination by Death.  Unless otherwise determined by the Board
at grant, if any Optionee’s employment with or service to the Company or any
Subsidiary terminates by reason of death, the Option may thereafter be
exercised, to the extent then exercisable (or on such accelerated basis as the
Board shall determine at or after grant), by the legal representative of the
estate or by the legatee of the Optionee under the will of the Optionee, for a
period of one year after the date of such death or until the expiration of the
stated term of such Option as provided under the Plan, whichever period is
shorter.

 

(g)           Termination by Reason of Disability.  Unless otherwise determined
by the Board at grant, if any Optionee’s employment with or service to the
Company or any Subsidiary terminates by reason of total and permanent disability
(as defined in Section 22(e)(3) of the Code, “Disability”), any Option held by
such Optionee may thereafter be exercised, to the extent it was exercisable at
the time of termination due to Disability (or on such accelerated basis as the
Board shall determine at or after grant), but may not be exercised after 30 days
after the date of such termination of employment or service or the expiration of
the stated term of such Option, whichever period is shorter; provided, however,
that, if the Optionee dies within such 30 day period, any unexercised Option
held by such Optionee shall thereafter be exercisable to the extent to which it
was exercisable at the time of death for a period of one year after the date of
such death or for the stated term of such Option, whichever period is shorter.

 

3

--------------------------------------------------------------------------------


 

(h)           Other Termination.  Unless otherwise determined by the Board at
grant, if any Optionee’s employment with or service to the Company or any
Subsidiary terminates for any reason other than death or Disability, the Option
shall thereupon terminate, except that the portion of any Option that was
exercisable on the date of such termination of employment may be exercised for
the lesser of 30 days after the date of termination or the balance of such
Option’s term if the Optionee’s employment or service with the Company or any
Subsidiary is terminated by the Company or such Subsidiary without cause (the
determination as to whether termination was for cause to be made by the Board). 
The transfer of an Optionee from the employ of the Company to a Subsidiary, or
vice versa, or from one Subsidiary to another, shall not be deemed to constitute
a termination of employment for purposes of the Plan.

 

6.             Effective Date of Plan and Term of Plan

 

The Plan is subject to approval, at a duly held shareholders’ meeting, within
twelve (12) months after the date the Board approves the Plan, by the
affirmative vote of the holders of a majority of the voting shares of the
Company represented in person or by proxy and entitled to vote at the meeting. 
Options may be granted, but not exercised, before such shareholder approval.  If
the shareholders fail to approve the Plan within the required time period, any
Options granted under the Plan shall be void, and no additional Options may
thereafter be granted.  The Plan shall continue until such time as it may be
terminated by action of the Board; provided, however, that no Options may be
granted under this Plan on or after the tenth anniversary of approval of the
Plan by the Board, but Options theretofore granted may extend beyond that date.

 

7.             Adjustments Upon Changes in Capitalization or Merger.

 

(a)           Subject to any required action by the stockholders of the Company,
the number of shares of Common Stock covered by each outstanding Option, and the
number of shares of Common Stock which have been authorized for issuance under
the Plan but as to which no Options have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Option, as well as
the price per share of Common Stock covered by cash such outstanding Option,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock of the
Company or the payment of a stock dividend with respect to the Common Stock or
any other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.”  Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive.  Except as expressly provided herein, no issuance by the
Company of shares of Common Stock of any class, or securities convertible into
shares of Common Stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of shares of Common
Stock subject to an Option.

 

(b)           Unless otherwise provided by the Board at the time of grant, in
the event of: (i) a dissolution, liquidation or sale of substantially all of the
assets of the Company; (ii) a merger or consolidation in which the Company is
not the surviving corporation; (iii) a reverse merger in which the Company is
the surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise; or (iv) the acquisition by
any person, entity or group within the meaning of Section 13(d) or 14(d) of the
Exchange Act, or any comparable successor provisions (excluding any employee
benefit plan or related trust sponsored or maintained by the Company or any
affiliate of the Company), of the beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act, or comparable successor rule) of
securities of the Company representing at least fifty percent (50%) of the
combined voting power entitled to vote in the election of directors, then, with
respect to Options held by Optionees, the vesting of such Options (and, if
applicable, the time during which such Options may be exercised) shall be
accelerated immediately prior to such event and the Options shall terminate if
not exercised (if applicable) twenty days following such acceleration.

 

4

--------------------------------------------------------------------------------


 

8.             Purchase for Investment.

 

Unless the Options and shares covered by the Plan have been registered under the
United States Securities Act of 1933, as amended (the “Securities Act”), or the
Company has determined that such registration is unnecessary, each person
exercising an Option under the Plan may be required by the Company to give a
representation in writing that he is acquiring the shares for this own account
for investment and not with a view to, or for sale in connection with, the
distribution of any part thereof.

 

9.             Taxes.

 

The Company may make such provisions as it may deem appropriate, consistent with
applicable law, in connection with any Options granted under the Plan with
respect to the withholding of taxes or any other tax matters.

 

10.          Amendment and Termination.

 

The Board may amend, suspend, or terminate the Plan, except that no amendment
shall be made that would impair the rights of any Optionee under any Option
theretofore granted without his consent, and except that no amendment shall be
made which, without the approval of the stockholders of the Company would:

 

(a)           materially increase the number of shares that may be issued under
the Plan, except as provided in Section 7;

 

(b)           materially increase the benefits accruing to the Optionees under
the Plan;

 

(c)           materially modify the requirements as to eligibility for
participation in the Plan; or

 

(d)           extend the term of any Option beyond that provided for in Section
5(b).

 

The Board may amend the terms of any Option theretofore granted, prospectively
or retroactively, but no such amendment shall impair the rights of any Optionee
without his consent.  The Board may also substitute new Options for previously
granted Options, including options granted under other plans applicable to the
participant and previously granted Options having higher option prices, upon
such terms as the Board may deem appropriate.

 

11.          Government Regulations.

 

The Plan, and the grant and exercise of Options hereunder, and the obligation of
the Company to sell and deliver shares under such Options, shall be subject to
all applicable laws, rules and regulations, and to such approvals by any
governmental agencies, or by national securities exchanges or the OTC Bulletin
Board if and so long as the Common Stock is listed on any such exchange or the
OTC Bulletin Board, as may be required.

 

12.          General Provisions.

 

(a)           Certificates.  All certificates for shares of Common Stock
delivered under the Plan shall be subject to such stop transfer orders and other
restrictions as the Board may deem advisable under the rules, regulations and
other requirements of the Securities and Exchange Commission, or other
securities commission having jurisdiction, any applicable Federal, provincial or
state securities law, any stock exchange upon which the Common Stock is then
listed and the Board may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.

 

5

--------------------------------------------------------------------------------


 

(b)           Employment Matters.  The adoption of the Plan shall not confer
upon any Optionee of the Company or any Subsidiary any right to continued
employment or, in the case of an Optionee who is a director, continued service
as a director, with the Company or a Subsidiary, as the case may be, nor shall
it interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of any of its employees, the service of any of its
directors or the retention of any of its consultants or advisors at any time.

 

(c)           Limitation of Liability.  No member of the Board or the Committee,
or any officer or employee of the Company acting on behalf of the Board or the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or the Committee and each and any officer or employee of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.

 

(d)           Registration of Common Stock.  Notwithstanding any other provision
in the Plan, no Option may be exercised unless and until the Common Stock to be
issued upon the exercise thereof has been registered under the Securities Act
and applicable state securities laws, or is, in the opinion of counsel to the
Company, exempt from such registration in the United States or exempt from the
prospectus and registration requirements under applicable provincial
legislation.  The Company shall not be under any obligation to register under
applicable federal or state securities laws any Common Stock to be issued upon
the exercise of an Option granted hereunder, or to comply with an appropriate
exemption from registration under such laws or the laws of any province in order
to permit the exercise of an Option and the issuance and sale of the Common
Stock subject to such Option.  However, the Company may in its sole discretion
register such Common Stock at such time as the Company shall determine.  If the
Company chooses to comply with such an exemption from registration, the Common
Stock issued under the Plan may, at the direction of the Board, bear an
appropriate restrictive legend restricting the transfer or pledge of the Common
Stock represented thereby, and the Committee may also give appropriate stop
transfer instructions to the Company’s transfer agents.

 

6

--------------------------------------------------------------------------------

 

